 1                                            THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 8                                  AT SEATTLE

 9
     ANDREA SEBERSON,
10
     Plaintiff,                             Case No. 2:21-cv-01009-RSM
11

12   v.                                     NOTICE OF MOTION TO
                                            CONSOLIDATE
13   AMAZON.COM, INC.,

14   Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF MOTION TO CONSOLIDATE                  1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
     2:21-cv-01009-RSM                                          206.623.7292 206.623.0594 FAX
 1          Pursuant to LCR 42(a), Plaintiffs in De Coster, et al. v. Amazon.com, Inc., No. 2:21-cv-

 2   00693-RSM (W.D. Wash.), hereby give notice of the filing on August 5, 2021, of a Motion to

 3   Consolidate Related Actions Under Local Rule 42 seeking to consolidate Angela Hogan v.

 4   Amazon.com, Inc., Case No. 2:21-cv-00996-RSM (W.D. Wash.), and Andrea Seberson v.

 5   Amazon.com, Inc., Case No. 2:21-cv-01009-RSM (W.D. Wash.), with the De Coster Action.

 6

 7   DATED: August 5, 2021                       Respectfully submitted,

 8                                               HAGENS BERMAN SOBOL SHAPIRO LLP

 9                                               By      /s/ Steve W. Berman
                                                     Steve W. Berman (WSBA No. 12536)
10
                                                        /s/ Barbara A. Mahoney
11                                                   Barbara A. Mahoney (WSBA No. 31845)
                                                 1301 Second Avenue, Suite 2000
12                                               Seattle, WA 98101
                                                 Telephone: (206) 623-7292
13                                               Facsimile: (206) 623-0594
                                                 steve@hbsslaw.com
14
                                                 barbaram@hbsslaw.com
15
                                                 KELLER LENKNER LLC
16
                                                 Zina G. Bash (pro hac vice)
17                                               501 Congress Avenue, Suite 150
                                                 Austin, TX, 78701
18                                               Telephone: (512) 620-8375
19                                               E-mail: zina.bash@kellerlenkner.com

20                                               Warren D. Postman (pro hac vice)
                                                 Albert Y. Pak (pro hac vice)
21                                               1300 I Street N.W., Suite 400E
                                                 Washington DC, 20005
22                                               Telephone: (202) 749-8334
23                                               E-mail: wdp@kellerlenkner.com
                                                 E-mail:albert.pak@kellerlenkner.com
24

25

26

27

28


     NOTICE OF MOTION TO CONSOLIDATE - 1                              1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
     2:21-cv-01009-RSM                                                          206.623.7292 206.623.0594 FAX
 1                                         QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
 2
                                           By:     /s/ Alicia Cobb
 3
                                           Alicia Cobb, WSBA # 48685
 4                                         1109 First Avenue, Suite 210
                                           Seattle, WA 98101
 5                                         Telephone: (206) 905-7000
                                           Email: aliciacobb@quinnemanuel.com
 6
                                           Steig D. Olson (pro hac vice)
 7
                                           David D. LeRay (pro hac vice)
 8                                         Nic V. Siebert (pro hac vice)
                                           51 Madison Avenue, 22nd Floor
 9                                         New York, NY 10010
                                           Telephone: (212) 849-7000
10                                         Email: steigolson@quinnemanuel.com
11
                                           Adam B. Wolfson (pro hac vice)
12                                         865 South Figueroa Street, 10th Floor
                                           Los Angeles, CA 90017-2543
13                                         Telephone: (213) 443-3000
                                           Email: adamwolfson@quinnemanuel.com
14

15                                         KELLER ROHRBACK L.L.P.

16                                         By:     /s/ Derek W. Loeser
                                           Derek W. Loeser (WSBA No. 24274)
17                                         1201 Third Avenue, Suite 3200
                                           Seattle, WA 98101-3052
18                                         Telephone: (206) 623-1900
                                           Facsimile: (206) 623-3384
19                                         Dloeser@kellerrohrback.com

20                                         Attorneys for De Coster Plaintiffs

21

22

23

24

25

26

27

28


     NOTICE OF MOTION TO CONSOLIDATE - 2                       1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
     2:21-cv-01009-RSM                                                   206.623.7292 206.623.0594 FAX
 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on August 5, 2021, a true and correct copy of the foregoing was filed

 3   electronically by CM/ECF, which caused notice to be sent to all counsel of record.

 4

 5                                                       /s/ Steve W. Berman
                                                          Steve W. Berman
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     NOTICE OF MOTION TO CONSOLIDATE - 3                              1301 SECOND AVENUE, SUITE 2000, SEATTLE, WA 98101
     2:21-cv-01009-RSM                                                          206.623.7292 206.623.0594 FAX
